1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
13           v.                                           APPOINTMENT OF COUNSEL FILED ON JUNE
                                                      )   28, 2021, AS DUPLICATIVE
14                                                    )
     DR. G. UGWUEZE, et al.,
                                                      )   (ECF No. 89)
15                                                    )
                    Defendants.                       )
16                                                    )

17           Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed on June 28,

20   2021.

21           On June 21 and June 25, 2021, the Court denied Plaintiff’s previously motions for appointment

22   of counsel. (ECF Nos. 81, 83, 84, 88.) As stated in the Court’s June 25, 2021 order,

23           [I]n light of the reasons proffered, the claims underlying this action, and the current scheduling
             order in this action, the Court does not find exceptional circumstances requiring appointment
24           of counsel. Specifically, the current deadlines in this action are: (1) an exhaustion motion filing
             deadline of August 24, 2021; (2) a deadline to amend pleadings of November 24, 2021; (3) a
25
             discovery deadline of January 24, 2022; and (4) a dispositive motion filing deadline of April 4,
26           2022. (ECF No. 76). Given Plaintiff has no knowledge of the extent of his injury or how long it
             will last, and the current deadlines, the Court finds a more appropriate remedy would be a
27           reasonable extension of any relevant deadline, if the need presents itself in the future.
28

                                                          1
1    (ECF No. 88 at 2.) Plaintiff’s present motion is identical to the previous motion filed on June 21, 2021 and

2    shall be denied for the same reasons stated above. Accordingly, Plaintiff’s motion for appointment of

3    counsel, filed on June 28, 2021, is denied, without prejudice.

4
5    IT IS SO ORDERED.

6    Dated:    June 29, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
